Strodt, J.
This is a writ of entry to recover certain lands in the northern Registry District of Aroostook county. Demandant claims under a mortgage of these lands, and other lands in the southern district of Aroostook, given to him by Dudley C. Hall, dated December 17, 1890, recorded in the southern district on December 29, 1890, and in the northern district, April 13, 1891. Defendant claims the lands in controversy, under an attachment in suit, George Stetson v. Dudley C. Hall et al., made on March 12, 1891, duly recorded, and a sale upon execution which issued upon the judgment rendered in that suit; at which sale defendants became purchasers, and received a deed from the officer. It is not controverted that all proceedings after the attachment were in regular form and within the statutory periods of time, to maintain the lien of the attachment in force ; and that the attachment, antedating as it did, the record of demandant’s mortgage in the northern registry district, took precedence of the mortgage, unless the attachment was vacated by insolvency proceedings against Dudley C. Hall, the debtor. Hall, at the date of the mortgage, was a citizen of Massachusetts, owning these lands in Maine, and it is not claimed that he has at any time been a citizen of this state, or resident here. Demandant was then and now a citizen of Massachusetts.
On the twenty-seventh day of March, 1891, the Legislature of this state, by an amendment to the insolvent law, provided that a non-resident of the state who had real or personal property within it, should be subject to its provisions. Chapter 109, law of 1891. This act became an operative law on the *279third day of May, 1891. On the eleventh day of May, 1891, a petition in insolvency was filed by creditors of Dudley C. Hall (but not including these attaching creditors), in Penobscot county; and on the ninth day of July, 1891, Hall was duly-declared an insolvent under the law of 1891, and assignees were appointed, and an assignment made to them in accordance with the provisions of the insolvent law.
The main' question is, whether these insolvency proceedings vacated the attachment on the Stetson writ. Demandant claims that it was vacated under P. S., chap. 70, § 33, as the attachment had not existed four months prior to commencement of insolvency proceedings.
Defendants say, the act of 1891 is unconstitutional; and if not, that it cannot retroact to discharge a lien legally existing before the enactment of the law.
The constitutionality of state insolvent laws, in the absence of a general bankrupt law of the United States, when confined to the limits of the enacting state, and operating upon its own citizens, is beyond question, since the case of Ogden v. Saunders, 12 Wheat. 369. It is equally well settled that such laws cannot operate to bar suits by citizens of the same state upon contracts existing prior to the passage of the law; Schwartz v. Drinkwater, 70 Maine, 409; and that they have no effect upon contracts held by citizens of other states, unless such holders became parties by proving their claims. Owen v. Roberts, 81 Maine, 445.
The act of 1891 attempts to subject to its provisions citizens of other states, owning property in this state, over whom neither this state nor its courts have any personal jurisdiction. But the property of such non-residents situated in this state, is subject to control under the local law. Many provisions of the insolvent law cannot be applied or enforced against a non-resident, who does not voluntarily come in and make himself a party to the proceeding.
The object of the statute undoubtedly was, to enforce an equitable distribution of the debtor’s property in this state, among his creditors; and this is attempted to be accomplished *280through the machinery of the insolvent law. Enough of the provisions of that law can be enforced against a non-resident to accomplish this object; and it may well be, when that result is reached, that further proceedings cease, because inapplicable. Regarded in this light, and confined to this purpose, it is not in conflict with any constitutional provision.
Assuming the decree of insolvency against Hall, to be effective for this purpose, we are to determine its effect upon the attachment in the Stetson suit. When the attachment was made on the twelfth day of March, 1891, it became, under the law then existing an inchoate lien upon the land in controversy, which entitled the creditor, if he observed all the requirements of the statute to perfect his lien, to subject the lands, by sale on execution, to the payment of any judgment in his suit. It appears that all these requirements were fulfilled, and the defendants became the purchasers of the lands. Kilborn v. Lyman, 6 Met. 304. Until the enactment of the statute on March 27, 1891, which went into effect on May 3, 1891, there was no provision of the insolvent law which could affect Hall, or his property in this state; and the creditor’s lien could not be lost, except by his own laches.
On the third day of May, 1891, a new statute subjected Hall’s property in this State to its control. The general rule is that statutes shall have a prospective operation unless the intention of the Legislature is clearly expressed, or clearly to be implied from their provisions, that they shall apply to past transactions. Deake, appellant, 80 Maine, 55. So far as the rights of these parties, and the disposition of Hall’s property in this State, are concerned, the entire insolvent law, including the amendment of 1891, must be regarded as first becoming law on the third day of May, 1891. The act of 1891, is not in terms made retroactive, and nothing in its language raises a fair implication that the Legislature intended it to have that effect. It is necessarily prospective in its application to Hall, and cannot be retroactive in its operation upon his property. The first proceeding is against Hall to obtain a decree of insolvency. There was no authority for such proceeding till May 3, 1891-. Hall’s *281property is affected, as the result of the decree of insolvency, and cannot be affected by any provisions of the insolvent law, existing before the law subjected Hall to its provisions. As to him, all its provisions speak from May 3, 1891, and do not retroaet upon rights, liens or conditions lawfully existing prior to that date. MacNichol v. Spence, 83 Maine, 90; Hussey v. Danforth, 77 Maine, 20; Palmer v. Hixon, 74 Maine, 448. The provisions in the original insolvent law, that attachments existing less than four months prior to proceedings in insolvency are dissolved, must, as to Hall and his property, be construed as speaking from the third day of May, 1891, and be operative upon subsequent attachments of the property of a non-resident insolvent, and cannot be permitted to destroy a lien, created, existing and valid before the enactment of the law.
To give it such retroactive effect, would seem to impair the obligation of the contract, which the states are prohibited from doing by the constitution ofthe United States, as that provision has been defined and construed by the Supreme Court of the United States. Bronson v. Kinzie, 1 How. 312; Edwards v. Kearzey, 96 U. S. 607; Planters’ Bank v. Sharp, 6 How. 301. These decisions upon this question are authoritative and binding upon all state courts.
It has sometimes been said, that a remedy may be materially impaired, if not wholly taken away, without conflicting with this constitutional provision,— that in such case the contract subsists, though the means of enforcing it are so much weakened by subsequent legislation, as to render it of little value to the holder. But the Supreme Court of the United States, in Edwards v. Kearzey, supra, say : "The obligation of a contract includes everything within its obligatory scope. Among these elements nothing is more important than the means of enforcement. This is the breath of its vital existence. Without it, the contract, as such, in the view of the lawT, ceases to be, and falls into the class of those imperfect obligations, as they are termed, which depend for their fulfilment upon the will and conscience of those upon whom they rest. The ideas of right and remedy are inseparable. Want of right and want of remedy *282are the same thing. . . . The laws which subsist at the time and place of making a contract enter into and form a part of it, as if they were expressly referred to or incorporated in its terms. This rule embraces alike those which affect its validity, construction, discharge and enforcement.” This court has held that attachments made upon contracts entered into while the insolvent law was in existence, were affected by its provisions, although the debt was held by a citizen of another state. Owen v. Roberts, 81 Maine, 445. But in that case, the court carefully reserved the question whether an attachment made before insolvency, upon a debt existing before the enactment of the insolvent law, should not be regarded asa vested right. And in Bigelow v. Pritchard, 21 Pick. 175, though not deciding the point, the court say : "A creditor has no vested right in the mere remedy, unless he may have exercised that right by the commencement of legal process under it, before the law making an alteration concerning it, shall have gone into operation.”
Limiting the act to a prospective operation, so far as the rights of these parties are concerned, it follows that the lien of defendants’ attachment was not lost by the insolvency of Hall, and that the defendants have title to the lands in controversy, and there must be,

Judgment for defendants.